oOo Oo SS DH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HEATHER E. WILLIAMS, #122664
Federal Defender

DOUGLAS J. BEEVERS, # 288639
Assistant Federal Defender

801 I Street, 3“ Floor

Sacramento, CA 95814

Telephone: (916) 498-5700

Attorney for Defendant
DANIEL ANDREW WALKER

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 2:19-cr-00234-KJM
)
Plaintiff, ) STIPULATION AND ORDER TO CONTINUE
) BAIL REVIEW HEARING
V. )
)
DANIEL ANDREW WALKER, ) Date: December 30, 2019
) Time: 2:00 p.m.
Defendants. ) Judge: Hon. Alison Claire.
)

 

 

 

IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
Attorney, through James R. Conolly, Assistant United States Attorney, attorney for Plaintiff,
Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
attorneys for Daniel Andrew Walker, that the bail review hearing scheduled for December 30,
2019, at 2:00 p.m., be vacated and the matter continued to January 2, 2020, at 2:00 p.m.

The reasons for the continuance is both parties need more time to prepare.

Counsel and the defendant also agree that the ends of justice served by the Court granting
this continuance outweigh the best interests of the public and the defendant in a speedy trial.

DATED: December 27, 2019
Respectfully submitted,

HEATHER E. WILLIAMS
Federal Defender

/s/ Douglas J. Beevers

DOUGLAS J. BEEVERS

Assistant Federal Defender

Attorney for DANIEL ANDREW WALKER

Stipulation and Order -l-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DATED: December 27, 2019

Stipulation and Order

MCGREGOR W. SCOTT
United States Attorney

/s/ James R. Conolly

JAMES R. CONOLLY
Assistant United States Attorney
Attorney for Plaintiff

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER

IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
order. The Court specifically finds the failure to grant a continuance in this case would deny
counsel reasonable time necessary for effective preparation, taking into account the exercise of
due diligence. The Court finds the ends of justice served by granting the requested continuance
and outweigh the best interests of the public and defendants in a speedy trial.

It is further ordered the December 30, 2019 bail review hearing shall be continued until
January 2, 2020, at 2:00 p.m.

DATED: December 30, 2019 .

HON. ALLISON CLAIRE
United States Magistrate Judge

Stipulation and Order -3-

 
